Case 2:19-cv-04011-MCA-LDW Document 6 Filed 03/04/19 Page 1 of 3 PageID: 102



Christopher G. Salloum, Esq.
MANDELBAUM SALSBURG, P.C.
3 Becker Farm Road – Suite 105
Roseland, New Jersey 07068
Telephone: (973) 736-4600
Facsimile: (973) 514-1660
E-mail: csalloum@lawfirm.ms
Attorneys for Defendant
   Chemisys Laboratories, LLC

                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

                                                DOCKET NO. 2:19-cv-04011-MCA-LDW

 NATIONAL MEDICAL SERVICES, INC,
                                                                   Civil Action
                  Plaintiff,
                                                 APPLICATION FOR AN EXTENSION OF
            v.                                      TIME TO ANSWER, MOVE, OR
                                                 OTHERWISE REPLY PURSUANT TO L.
 CHEMISYS LABORATORIES, LLC,                               CIV. R. 6.1(b)

                  Defendant.                             Document Electronically Filed



       Pursuant to L. Civ. R. 6.1(b), Defendant, Chemisys Laboratories, LLC (“Defendant”),

hereby applies for the entry of an Order by the Clerk extending for fourteen (14) days the time

within which it must answer, move, or otherwise respond to Plaintiff’s Complaint in the above-

captioned matter. In support of this application, the undersigned states as follows.

       1.        On February 11, 2019, Defendant was served with a copy of Summons in a Civil

Case, Plaintiff’s Complaint, Exhibit, Rule 7.1 Statement, all of which Plaintiff filed in connection

with the above-captioned matter.

       2.        Absent an extension, Defendant must answer, move, or otherwise respond to the

Complaint no later than March 4, 2019.

       3.        Defendant has not previously obtained an extension from the Court in this matter.
Case 2:19-cv-04011-MCA-LDW Document 6 Filed 03/04/19 Page 2 of 3 PageID: 103



       4.     Defendant respectfully requests that the Clerk enter an Order extending the time

within which he must answer, move, or otherwise respond to Plaintiff’s Complaint for a period of

fourteen (14) days, through and including March 18, 2019.

                                            MANDELBAUM SALSBURG, P.C.
                                            Attorneys for Defendant
                                             Chemisys Laboratories, LLC



                                            By: s/ Christopher G. Salloum
                                                Christopher G. Salloum

Dated: March 4, 2019
Case 2:19-cv-04011-MCA-LDW Document 6 Filed 03/04/19 Page 3 of 3 PageID: 104



                                            ORDER
       The within application is GRANTED and it is hereby ORDERED that the time within

which Defendant may answer, move, or otherwise respond to Plaintiff’s Complaint in the above-

captioned matter shall be, and hereby is, extended for a period of fourteen (14) days, through and

including March 18, 2019.

                                             WILLIAM T. WALSH, Clerk
Date: ___________                            By: ____________________________
                                                 Deputy Clerk

                                CERTIFICATE OF SERVICE
       On this date, I certify that I filed the above and foregoing application by ECF, and that the

same was served upon opposing counsel via ECF.




                                             By: s/ Christopher G. Salloum
                                                 Christopher G. Salloum

Dated: March 4, 2019
